Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nat McQueen on 12/23/2021.

The application has been amended as follows: 

Claims 5-13 are rejoined and the claim amendments are as follows:


1. (Previously Presented) A bonding material comprising: 
	an amorphous silver film, and
	a silver layer in contact with the amorphous silver film.  

	2. (Canceled) 

	3. (Previously Presented) The bonding material according to claim 1, wherein 


	4. (Previously Presented) The bonding material according to claim 1, wherein 
	the silver layer has a thickness of at least 10 nm and no greater than 1 mm.  

	5. (Currently Amended) A method for producing a bonding material, comprising: 
	providing a silver layer; and  
	forming an amorphous silver film from the silver layer by heating the silver layer, wherein 
	in the forming an amorphous silver film, the amorphous silver film is formed on the silver layer.  

	6. (previously presented) The method for producing a bonding material according to claim 5, wherein 
	the providing a silver layer includes forming the silver layer on a support member by any of sputtering, plating, chemical vapor deposition, and evaporation.  

	7. (previously presented) The method for producing a bonding material according to claim 5, wherein 
	in the providing a silver layer, the silver layer has any of a micro-crystal structure, a columnar crystal structure, an equiaxed crystal structure, and a mixed grain structure.  



	9. (previously presented) The method for producing a bonding material according to claim 5, wherein 
	the forming an amorphous silver film includes:  
 	disposing a counter member to be opposed to the silver layer; and  
 	in a state where the counter member is disposed, heating the silver layer to form the amorphous silver film on the counter member.  

	10. (Currently Amended) A method for producing a bonding structure, comprising: 
	providing a first bonding target and a second bonding target;  
 	forming a bonding material on a surface of at least one bonding target among the first bonding target and the second bonding target;  
 	forming a layered structure by arranging the first bonding target, the bonding material, and the second bonding target in a layered manner by disposing the bonding material between the first bonding target and the second bonding target; and  
 	bonding the first bonding target and the second bonding target via the bonding material by heating the layered structure, wherein  
 	the forming a bonding material includes:  
 	providing a silver layer; and  
 	forming an amorphous silver film from the silver layer by heating the silver layer such that the amorphous silver film is formed on the silver layer.  

	11. (previously presented) The method for producing a bonding structure according to claim 10, wherein 
	in the forming an amorphous silver film, the amorphous silver film is formed before the layered structure is heated.  

	12. (previously presented) The method for producing a bonding structure according to claim 10, wherein 
	the providing a silver layer includes forming the silver layer on the surface of the at least one bonding target, and  
 	in the forming an amorphous silver film, the amorphous silver film is formed on the silver layer.  

	13. (previously presented) The method for producing a bonding structure according to claim 10, wherein 
	the providing a silver layer includes forming the silver layer on a surface of a member other than the at least one bonding target, and  
 	the forming an amorphous silver film includes forming the amorphous silver film from the silver layer on the surface of the at least one bonding target. 

	14. (Previously Presented) The bonding material according to claim 1, wherein 
	the silver layer is not in an amorphous state.  


	the amorphous silver film has a thickness of at least 10 nm and no greater than 1 μm.  

	16. (Previously Presented) The bonding material according to claim 1, wherein
	the amorphous silver film is thinner than the silver layer.

Allowable Subject Matter
Claims 1, 3-7, 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught a bonding material with an amorphous silver film and a silver layer in contact with the amorphous silver film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735